Citation Nr: 1103285	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  05-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for headaches.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for seizures.

3.  Whether new and material evidence has been received to reopen 
a claim for service connection for shortness of breath.

4.  Whether new and material evidence has been received to reopen 
a claim for service connection for coronary artery disease.

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for arthritis.

6.  Entitlement to service connection for edema.

7.  Entitlement to service connection for a psychiatric disorder.

8.  Entitlement to service connection for residuals of head 
trauma, claimed as a brain hemorrhage.

9.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to June 1989.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Jackson, Mississippi.  The RO in Atlanta, Georgia is currently 
handling the matter.
			
The Board notes that appeal has been developed to include three 
separate claims for psychiatric disabilities.  Specifically, the 
issues of entitlement to service connection for depression with 
anxiety, a personality disorder, and posttraumatic stress 
disorder (PTSD) are included in the appeal.  In this regard, the 
Court of Appeals for Veterans Claims has recently held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Moreover, pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities. 38 C.F.R. § 4.14.  As 
such, the claims on appeal have been recharacterized and combined 
to include any psychiatric disorder.

In the Veteran's June 2005 VA Form 9, he indicated that he wished 
to testify at a hearing before the Board at the local RO.  In 
March 2010 correspondence he withdrew his hearing request.  The 
Board notes that he has been afforded an RO hearing, as 
requested.  As such, the Board finds that there is no outstanding 
hearing request pending at this time.  See 38 C.F.R. § 20.702(e) 
(2010).

In the Veteran's July 2004 notice of disagreement the 
issues of entitlement to service connection for a dental 
condition and tinnitus, and in March 2010 correspondence 
the issues of entitlement to service connection for a 
right hand condition, a back condition, an ear condition, 
and hypertension, were raised by the record.  They have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ) and as such, the Board does not have 
jurisdiction over them.  They are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset, the Board notes that during the pendency of this 
appeal the Court issued Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which requires that notice be provided concerning the 
evaluation or the effective date that could be assigned should 
service connection be granted, Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Complaint notice is required in this regard.

Additionally, a review of the claims file reveals a number of 
relevant private treatment records identified by the Veteran but 
not yet obtained.  Recently, in correspondence from June 2010, 
March 2010, and September 2009 the Veteran requested that his 
records from the following facilities be obtained: Gulfport 
Memorial Hospital, Harrison County Detention Center, Rankin 
County Prison, Parchman Prison/Mississippi State Penitentiary, 
the Vocational Rehabilitation Program through Sumter County, 
Georgia, and Ellaville Primary Medical Center.  No efforts have 
been made to request or obtain these records.  Further, in the 
Veteran's June 2004 notice of disagreement he discussed treatment 
by Dr. Broom.  Records from this provider were neither requested 
nor obtained.  

In December 2003 correspondence, the Veteran indicated that he 
has received treatment from Dr. French, Battle Creek Health 
System, and the Tuskegee VA Medical Center.  No requests were 
made for the records of Dr. French.  One request was made to the 
Battle Creek Health System but it is unclear that the records 
were obtained.  It is also unclear whether records from the 
Tuskegee VA Medical Center have been obtained because the Board 
cannot identify any, although the RO has stated that they are of 
record.  Further attempts to obtain all of these records must be 
made.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal government 
as "an initial request for the records, and, if the records are 
not received, at least one follow-up request."  VA must again 
attempt to obtain these records.

Further, a remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
psychiatric disorder and head trauma residuals.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2010).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.

Here, a review of the Veteran's service treatment records reveals 
that in November 1986 the Veteran was assaulted.  He has claimed 
that he was hit in the head from behind with a lead pipe.  The 
November 1986 record shows he suffered multiple lacerations to 
the head, left ear, and upper lip.  In July 1988 he underwent a 
CT scan of the head, which revealed an area of decreased density 
at the right frontal occipital lobe, which was thought to be due 
to an old cortical infarct.  In August 1988 he was noted to be 
suffering from right frontal encephalomalacia, apparently due to 
a childhood injury, occipital headaches, and memory problems.  A 
review of the current medical evidence reveals a number of 
psychiatric diagnoses, including, for example, dysthymic disorder 
and anxiety.  The Veteran contends his current psychiatric 
troubles are related to the in-service attack, to include the 
head trauma suffered.  In addition, a June 1994 record, for 
example, suggests the Veteran is suffering from a number of 
problems due to his head trauma, including seizures, headaches, 
weakness, dizziness, memory impairment, and functional 
impairment.  A VA examination has not been afforded.  While the 
record shows that an examination was scheduled for November 2008, 
the Veteran failed to attend and the Board notes that it appears 
he was incarcerated at this time.  Additional examinations were 
scheduled for March 2009 but the file shows these were cancelled.  
An additional attempt to afford the Veteran the appropriate VA 
examinations should be made.

With regard to the Veteran's assault, he should be advised that 
evidence from sources other than or in addition to his service 
records may corroborate his account of the stressor incident.  
Evidence of behavioral changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor and such evidence includes, but is not 
limited to, a request for a transfer to another military duty 
assignment, deterioration in work performance, substance abuse, 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause, or unexplained economic or social behavior 
changes. 38 C.F.R. § 3.304(f)(3).   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA notice 
under 38 C.F.R. § 3.304(f)(3), that advises 
him that evidence from sources other than 
or in addition to his service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the 
stressor.  Allow him the opportunity to 
furnish this type of evidence or advise VA 
of potential sources of such evidence.  
Additionally provide the Veteran with 
proper notice of the information or 
evidence needed to establish a disability 
rating and/or effective date for the claims 
on appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).
  
2.  Contact the Veteran and request that he 
provide any authorization forms necessary 
to allow the RO to obtain medical records 
from the following providers and/or 
facilities:
	a.  Gulfport Memorial Hospital
      b.  Harrison County Detention Center 
      c.  Rankin County Prison/Mississippi 
State 
           Penitentiary
      d.  Parchman Prison
      e.  the Vocational Rehabilitation 
Program 
     through Sumter County, Georgia 
      f.  Ellaville Primary Medical Center
      g.  Dr. Broom
      h.  Dr. French
      i.  Battle Creek Health System
      j.  Tuskegee VA Medical Center.  

Thereafter, the RO should attempt to obtain 
those records.  Do not associate duplicate 
records with the file.

3.  Afford the Veteran VA examinations, 
with appropriate specialists, to ascertain 
the nature and etiology of the following 
disorders:
	a.  psychiatric disorder
	b.  residuals of head trauma

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the November 1986 and July - 
September 1988 records pertaining to his 
attack and head trauma, and offer comments 
and an opinion addressing whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that the 
Veteran's currently diagnosed disorders had 
their onset during service or are in any 
other way causally related to active 
service.
	
All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claims. 38 C.F.R. §§ 3.158, 3.655 
(2010).
4.  After the foregoing development has 
been accomplished, if it is determined by 
the RO/AMC that additional examinations 
and/or a medical opinions are necessary to 
make a decision on any of the claims, such 
examinations and/or medical opinions should 
be accomplished.  

After all of the above actions have been completed, a corrective 
notice and assistance letter has been issued, and the Veteran has 
been given adequate time to respond, readjudicate his claims.  If 
the claims remain denied, issue to the Veteran a supplemental 
statement of the case, and afford the appropriate period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


